UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 15-2101


VALERY CHOUTOU POUEMI,

                 Petitioner - Appellant,

          and

SANDRINE ATEMEKENG,

                 Petitioner,

          v.

COMMISSIONER OF INTERNAL REVENUE,

                 Respondent - Appellee.



               Appeal from the United States Tax Court.
                        (Tax Ct. No. 001810-13)


Submitted:   February 23, 2016               Decided:   February 25, 2016


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Valery Choutou Pouemi, Appellant Pro Se.         Gilbert Steven
Rothenberg, Senior Attorney, Julie Ciamporcero Avetta, Francesca
Ugolini, UNITED STATES DEPARTMENT OF JUSTICE, Tax Division,
Washington, D.C.; Mark A. Bond, Susan T. Mosley, Larry R.
Pounders, Jr., William J. Wilkins, INTERNAL REVENUE SERVICE,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                  2
PER CURIAM:

     Valery   Choutou      Pouemi     appeals     the      tax   court’s       order

sustaining the Commissioner’s determination of a deficiency with

respect to Pouemi’s 2009 federal income tax liability.                       We have

reviewed the record and find no reversible error.                     Accordingly,

we affirm for the reasons stated by the tax court.                      Pouemi v.

Comm’r, Tax Ct. No. 001810-13 (U.S. Tax Ct. Aug. 26, 2015).                       We

dispense   with     oral   argument     because      the      facts    and     legal

contentions   are   adequately      presented   in      the   materials       before

this court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                       3